                             United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

GEORGE MORRIS,                                    §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §   CIVIL ACTION NO. 4:17-CV-00350
                                                  §   JUDGE MAZZANT/JUDGE JOHNSON
HORNET CORPORATION,                               §
                                                  §
                Defendant.                        §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On September 14, 2018, the Magistrate Judge entered proposed findings of fact and

recommendations (Dkt. #39) that Defendant Hornet Corporation’s Motion for Summary Judgment

(Dkt. #20) be GRANTED IN PART and DENIED IN PART, and Plaintiff George Morris’s

Motion for Partial Summary Judgment (Dkt. #23) be GRANTED IN PART and DENIED IN

PART.

        Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court. Therefore, in accordance with the Report (Dkt. #39), Defendant’s Motion

for Summary Judgment (Dkt. #20) is GRANTED IN PART and DENIED IN PART, and

Plaintiff’s Motion for Partial Summary Judgment (Dkt. #23) is GRANTED IN PART and

DENIED IN PART.
IT IS SO ORDERED.
SIGNED this 3rd day of October, 2018.




                          ___________________________________
                          AMOS L. MAZZANT
                          UNITED STATES DISTRICT JUDGE




                                   2
